              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:11-cr-00107-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
ROBERT LYLE HITT,               )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court upon the Defendant’s “Motion for

Sentence Reduction Pursuant to the First Step Act” [Doc. 100].

     In December 2011, the Defendant was charged in a Bill of Indictment

with possession with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1), and possession of firearms in furtherance of a drug-

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).      [Doc. 11:

Indictment].    The Defendant pled guilty to the drug possession charge

pursuant to a written plea agreement, and the § 924(c) charge was

dismissed.     [See Doc. 30 at ¶¶ 1-2: Plea Agmt.].    The Defendant was

sentenced to a term of 144 months’ imprisonment. [Doc. 53]. His sentence
was subsequently reduced pursuant to Sentencing Guidelines Amendment

782 to a term of 121 months’ imprisonment. [Doc. 92].

      The Defendant now seeks relief pursuant to Section 403 of the First

Step Act of 2018. [Doc. 100]. Section 403 of the First Step Act amended

the language of 18 U.S.C. § 924(c)(1)(C) by striking “second or subsequent

conviction under this subsection” and inserting “violation of this subsection

that occurs after a prior conviction under this subsection has become

final.” First Step Act of 2018 § 403(a), Pub. L. 115-391, 132 Stat. 5194,

5221-22 (2018). In essence, this amendment eliminates the “stacking” of

multiple § 924(c) charges in the same indictment to qualify for the 25-year

mandatory minimum for a second or subsequent conviction under §

924(c)(1)(C)(i).

      The Defendant, however, was not convicted under § 924(c). The §

924(c) charge stated in the Bill of Indictment was dismissed. Accordingly,

the Defendant is not entitled to relief under Section 403 of the First Step Act.1




1In any event, however, Section 403 does not apply retroactively. See First Step Act of
2018 § 403(b), 132 Stat. 5222 (“This section, and the amendments made by this section,
shall apply to any offense that was committed before the date of enactment of this Act, if
a sentence for the offense has not been imposed as of such date of enactment.”).
                                            2
      The Defendant also attempts to assert a claim under United States v.

Davis, __ S. Ct. __, 2019 WL 2570623 (June 24, 2019), in which the residual

clause of the definition of “violent felony” set forth in § 924(c)(3)(B) was held

to be unconstitutionally vague. Because the Defendant was not convicted of

a § 924(c) offense, Davis has no applicability to him.

      For all these reasons, the Defendant’s motion for a reduction in

sentence is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Sentence Reduction Pursuant to the First Step Act” [Doc. 100] is DENIED.

      IT IS SO ORDERED.
                               Signed: July 1, 2019




                                          3
